Citation Nr: 1503124	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Flagler Hospital on August 8, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from February 1979 to January 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

In November 2014, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  On August 8, 2011, the Veteran received private treatment at Flagler Hospital for a nonservice-connected disability stemming from an injury sustained when she fell down a set of stairs two weeks prior to the treatment.

2.  The totality of the evidence reveals that the Veteran's private care on August 8, 2011, was not rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during treatment at Flagler Hospital on August 8, 2011.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2014); 38 C.F.R. § 17.1002(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims (Court) implied the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  To the extent the VCAA is applicable to the instant medical expenses reimbursement claim, the Board has considered its provisions.  

Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Review of the medical expenses folder, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administration Service (MAS) folder, reveals that the duty to notify in this case was satisfied by a letter sent to the Veteran in February 2012.  Specifically, this letter advised the Veteran that, in order to substantiate her unauthorized medical expenses claim, she must submit or identify evidence that demonstrated that her private care was rendered in "emergent" circumstances and that VA facilities were not feasibly available at the time.  In a VA Fact Sheet enclosed with the VCAA letter, the Veteran was correctly advised of the prudent layperson definition of emergency care that applies in the present case.  

Moreover, the Veteran's personal statements and hearing testimony demonstrates she has actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses in the instant case.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Specifically, the Veteran has argued that VA facilities were not feasibly available on the evening of August 8, 2011, as the nearest VAMC was too far away (several hours away) in Gainesville, Florida.  She also claims the nearest VA Clinic in St. Augustine, Florida, told her by telephone they were not equipped to treat her condition.  She has also asserted that a medical emergency existed because her pain was severe (10/10) from falling down a set of stairs, such that she was concerned that she broke her ribs or lungs.  See January 2012 Notice of Disagreement (NOD); March 2012 VA Form 9; November 2014 hearing testimony.  Overall, the Veteran has clearly demonstrated that she is aware of the criteria necessary to substantiate her unauthorized medical expenses claim.  In fact, at the hearing, her representative paraphrased the regulatory language for what constitutes emergency care under the prudent layperson standard, as well as some of the regulatory language for feasible availability of VA facilities.  See hearing testimony at page 12.  Thus, no harm or prejudice has resulted to the Veteran.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Accordingly, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of her claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In addition, the Board concludes that a reasonable person in the Veteran's position would have known from the information she received what she was required to submit in order to substantiate her claim.  See Mlechick, 503 F.3d at 1344 (VCAA notice error not prejudicial when a reasonable person could be expected to understand from the record what was needed).  In this regard, the February 2012 Statement of the Case (SOC) provided the Veteran with a copy of the law and regulations applicable to the prudent layperson standard for a medical emergency, as well as the feasible availability of VA facilities.  There is no prejudice or harm shown, as the Veteran has clearly demonstrated that she is aware of the criteria necessary to substantiate her medical expenses claim on the basis of the existence of a medical emergency.  

Accordingly, the Veteran has received all required notice in this case for the medical expenses reimbursement issue on appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

The Board also finds that the duty to assist has been met.  All pertinent private hospitalization records and medical bills were submitted or obtained, and the VAMC secured relevant VA treatment records.  In the SOC, the VAMC advised that no VA administrative records existed that recorded the Veteran's alleged phone call to the VA Clinic in St. Augustine, Florida.  VA also obtained a February 2012 VA clinician opinion to address the issue of whether the Veteran's treatment was rendered in a medical emergency and whether VA or other Federal facilities were feasibly available.  The Veteran has also submitted private medical evidence, personal statements, and hearing testimony.  

With regard to the November 2014 Travel Board hearing for the medical expenses reimbursement claim, a Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the VLJ, the Veteran, and the representative outlined the issue of entitlement to payment or reimbursement for unauthorized medical expenses incurred during treatment at Flagler Hospital on August 8, 2011.  They engaged in an extensive discussion as to substantiation of this claim.  The Veteran's representative identified what constitutes emergency care under the prudent layperson standard, as well as some of the regulatory language for feasible availability of VA facilities.  See hearing testimony at page 12.  The Veteran and her representative provided extensive detail as to why they believed her situation constituted a medical emergency and why she did not receive treatment at a VA facility.  The Veteran showed actual knowledge of the evidence needed to substantiate her medical expenses reimbursement claim.  She did not identify any potential favorable outstanding evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

There is no indication from the records or the Veteran and her representative that there is any outstanding evidence pertinent to the issue being decided herein.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).  

II.  Medical Expenses Reimbursement

On the evening of Monday, August 8, 2011, the Veteran was driven by private vehicle by a friend to the private emergency room of Flagler Hospital in St. Augustine, Florida, at approximately 6:19 p.m.  The Veteran lived in Georgia, but was temporarily staying in St. Augustine, Florida on that evening.  The Veteran reported experiencing chest pain after falling down stairs two weeks earlier.  She decided to go to the private emergency room only when the pain became more persistent and severe.  She was diagnosed with a contusion and a sprain/strain.  She remained at the hospital for close to two hours before discharge at 7:54 p.m.  The Veteran is not service-connected for any disability.  She has no health insurance.  She has submitted several private invoices.  

In the September 2011 administrative decision on appeal and the February 2012 SOC, the VAMC denied the Veteran's medical reimbursement claim.  In particular, the VAMC determined that the Veteran's private hospitalization on August 8, 2011 was not for emergency treatment and that VA facilities were feasibly available on August 8, 2011.    

The Veteran, however, requests reimbursement of these unauthorized medical expenses.  She contends that private treatment on the evening of August 8, 2011, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  She has also asserted that the nearest VAMC in Gainesville, Florida, was not feasibly available at the time of the private treatment due to geographical distance from her location (73.5 miles) and the severity or urgency of her medical condition.  She has added that the nearby VA Clinic in St. Augustine, Florida, was also not feasibly available in that VA personnel at the VA Clinic told her by telephone the VA Clinic was not equipped to treat her condition.  See January 2012 NOD; March 2012 VA Form 9; November 2014 hearing testimony.  

Initially, with regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703.  When demand is only for infrequent use, individual authorizations may be used.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014); Malone v. Gober, 10 Vet. App. 539, 541 (1997).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  However, it is of no consequence, as the Veteran has not established service connection for any disability.  In addition, she is not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, application of 38 U.S.C.A. § 1703(a)(1) for authorized private treatment is unwarranted.  

In addition, with regard to prior authorization, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3) (emphasis added).  There is no requirement for treatment of a "service-connected disability" under this provision.  However, in the present case, there is no evidence or allegation that the Veteran was actually transferred from a VA clinic or hospital to the private hospital.  See Zimick v. West, 11 Vet. App. 45, 52 (1998) ("In order to 'transfer' to a non-VA facility, a patient already would need to be in a VA facility.")  Instead, the Veteran went directly from her residence to the private hospital.  Therefore, as there was no "transfer," this particular category for prior authorization, 38 U.S.C.A. § 1703(a)(3), does not apply here.  In short, the issue of prior authorization is not applicable here, and requires no further discussion.  

Regardless, when a Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because there is no dispute that the treatment in question was rendered for nonservice-connected disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  The Veteran does not have any service-connected disabilities.  There is also no evidence or allegation she is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that she had a total disability permanent in nature resulting from her service-connected disabilities, or that her nonservice-connected digestive disorder was associated with and aggravating her service-connected disabilities, which in certain instances might have qualified her under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2014).  

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  The Board will apply the more liberal amended law in this case because the Veteran's private treatment occurred in August 2011, subsequent to the October 2008 effective date of the amendments.  

Specifically, the amended statutes expand the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating that emergency treatment means medical care or services furnished, in the judgment of VA (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time (i) as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) as a Department facility or other Federal facility accepts such transfer if at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  See 38 U.S.C.A. § 1725 (West 2014). 

In addition, effective January 20, 2012, VA regulations implementing 38 U.S.C.A. § 1725 and § 1728 were amended to conform to the statutory changes.  See 76 Fed. Reg. 79,067-79,072 (December 21, 2011).  The amendments affected the following Title 38 regulations:  38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008.  

Pursuant to 38 C.F.R. § 17.1002(a)-(h) (2014), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(h) (2014).  

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (providing that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) (2014).  That is, it has been already determined by the VAMC that the claim for reimbursement was timely filed by the Veteran; the Veteran is financially liable to the private providers of treatment; the Veteran is without health insurance; the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided; and the services in question were provided in a hospital emergency department.  See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2012).  

The central issues in the present case thus are the following: (1) whether the private treatment at Flagler Hospital on August 8, 2011, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (2) and possibly whether a VA or other Federal facility/provider was not feasibly available on August 8, 2011, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1); 38 C.F.R. § 17.1002(b), (c).  Simply stated, in the present case, the Veteran prevails if the Board concludes a medical emergency existed and a VA facility was not feasibly on August 8, 2011, under applicable VA law and regulations.  Incidentally, VA's authorization to make payment beyond the point of stabilization is not at issue here because the Veteran was only hospitalized for less than two hours and left on her own accord when her symptoms improved.  See 38 C.F.R. §§ 17.53, 17.1001(d), 17.1005 (2014).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on Monday, August 8, 2011, under the amended version of 38 U.S.C.A. § 1725 are not met.  In this regard, the totality of the circumstances demonstrates that the Veteran's August 8, 2011, hospitalization was not emergency treatment under the amended version of 38 U.S.C.A. § 1725(c).  That is, the evidence of record establishes that no medical emergency existed at that time under the prudent layperson standard. 

With regard to lay evidence, the Veteran has contended that her private treatment on August 8, 2011, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  She has stated and testified that on August 7, 2011, one day before seeking private treatment at Flagler Hospital, she fell down a set of stairs, thereby bruising her left side.  She reported she hurt her back and her ribs.  One day later, on August 8, 2011, the pain became more extreme and persistent, such that she decided to seek medical treatment.  She maintains she was scared she was bleeding internally from broken or bruised ribs or lungs.  She indicates her chest pain was severe (10/10).  She had to sit in a chair to feel comfortable.  She says she was aware of the nearby VA Clinic in St. Augustine, but was told by telephone by personnel at the VA Clinic that they were not equipped to treat her condition and could not even give her aspirin, so she should go to the local hospital.  She says she was frightened of serious injury or death if she did not visit the private hospital.  See January 2012 NOD; March 2012 VA Form 9; November 2014 hearing testimony.  

With regard to medical evidence on the issue of whether a medical emergency existed, on the evening of Monday, August 8, 2011, the Veteran was driven by private vehicle by a friend to the private emergency room of Flagler Hospital in St. Augustine, Florida, at approximately 6:19 p.m.  The Veteran lived in Georgia, but was temporarily staying in St. Augustine, Florida, on that evening.  The private hospital report specifically notes that the Veteran reported experiencing chest pain after falling down a set of stairs two weeks earlier.  She decided to go to the private emergency room only when the pain became more persistent and severe.  Upon objective examination, pain on movement of the left posterior  chest, a contusion, and tenderness were observed.  She was diagnosed with a contusion of the chest and a sprain/strain.  She was prescribed Lortab and Ibuprofen.  However, notably, she had no abdominal pain, no pelvic pain, no numbness, no blurred vision, no confusion, no headache, no incontinence, no seizure, no tingling, no stomach problems, no loss of consciousness, and no weakness.  She was described as a well-developed, and well-nourished patient who was awake and alert.  Although the pain she subjectively reported was severe (10/10), upon objective examination, her tenderness of the left posterior chest was only assessed as moderate.  All other symptomatology was normal including her vital signs, with no respiratory distress.  X-rays of the left ribs and left chest were normal.  Significantly, she only remained at the hospital for a short time (close to two hours) before discharge at 7:54 p.m.  Overall, these facts documented in the private hospital records provide strong evidence against the claim, as they support a situation that was non-emergent and directly contradict the Veteran's latter assertion that her injury had occurred just one day before.    

With regard to the other evidence of record regarding the issue of whether a medical emergency existed, the Board has also considered the February 2012 VA clinical opinion by a VA physician.  The February 2012 VA clinician advised that denial was appropriate in that there was not emergency care, noting the injury occurred 2 weeks prior.  This VA clinician opinion also provides some limited evidence against the Veteran's assertion that a medical emergency existed under 38 U.S.C.A. § 1725.  There is no contrary medical opinion of record.       

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Although the Veteran is competent to describe her symptoms on August 8, 2011, the Board finds the other evidence of record on the issue of whether a medical emergency existed to be more credible and probative than the Veteran's lay assertions and thus outweigh the lay statements.  That is, for the most part, the evidence of record does not support the Veteran's lay assertions and instead provides affirmative evidence against them, with regard to whether a medical emergency existed.  For example, the Board has determined that the Veteran's lay assertion that she sustained her injury only one day prior to her August 8, 2011 treatment not credible due to conflicting evidence in the file.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  In this regard, the private medical records clearly indicate that the injury was not sudden or recent, but rather occurred two weeks earlier.  Therefore, the Veteran did not seek immediate treatment for an acute condition.  In fact, the Board finds the Veteran's lay statements not credible because they contradict the private treatment report.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (stating that the Board acted appropriately in its fact-finding role in its determination that lay statements of record were not credible because they are in direct contradiction to the medical evidence of record).  In this regard, contemporaneous evidence may have greater probative value than history as reported by the Veteran at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

In addition, the private medical personnel confirmed that the Veteran's tenderness was moderate, but did not describe it as severe.  The Veteran was also discharged from the hospital in under two hours, a relatively short time.  Her symptoms simply did not rise to a severe level when she was objectively examined.  She did not require an ambulance when travelling to the private facility.  Aside from chest pain and a bruise, all of her signs and symptoms were normal.  Moreover, her symptoms were not discussed in the context of being sudden or acute.  Indeed, the Veteran herself waited approximately two weeks before seeking medical attention, which suggests that she did not believe her health was in serious jeopardy.  This medical evidence shows that her contusion and strain/sprain of the chest was not a serious condition.  There is no persuasive medical or lay evidence of record that a medical emergency existed on the evening of August 8, 2011.  

The Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a medical emergency.  In short, the totality of the evidence establishes that a medical emergency did not exist on the evening of August 8, 2011.  It is not shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  

Because the facts do not meet the medical emergency requirement for emergency treatment under 38 U.S.C.A. § 1728(c), reimbursement is prohibited.  The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 544.   

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred during treatment at Flagler Hospital on August 8, 2011.  38 U.S.C.A. §§ 1725, 5107 (West 2014).   The claim is denied.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during treatment at Flagler Hospital on August 8, 2011, is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


